Title: To James Madison from Levett Harris, 25 April 1803 (Abstract)
From: Harris, Levett
To: Madison, James


25 April 1803, Philadelphia. Acknowledges receipt of the commission appointing him consul to St. Petersburg, accompanied by JM’s 9 Apr. circular and the transcript of laws relative to consuls passed at the last session of Congress. Returns the commission first sent to him. “I Shall now prepare myself, with all expedition, to proceed to Russia, and I hope in one month from this, to be on my rout.” Will write again before departure and will transmit the required bonds.
 

   
   RC (DNA: RG 59, CD, St. Petersburg, vol. 1). 1 p. Docketed by Wagner.



   
   Harris’s commission, signed by Jefferson and JM, was dated 4 Apr. 1803 (Bashkina et al., The United States and Russia, pp. 361–62).



   
   See Circular Letter to American Consuls and Commercial Agents, 9 Apr. 1803, and n. 3.



   
   Harris forwarded his bond on 15 May 1803, stating, “The surety in this case, is a family Connexion, whose fortune is permanent, and which I have deemed preferable to a commercial guarantee.” He added that he planned to leave Philadelphia within ten days “for the eastward” and proceed, “without much delay,” to St. Petersburg. He requested that any communications before his departure be sent to his friends Thomas and John Clifford of Philadelphia (DNA: RG 59, CD, St. Petersburg, vol. 1; 2 pp.; docketed by Wagner).



   
   A full transcription of this document has been added to the digital edition.

